oOo Ce NIN DH A FF WD NH

No pO BR BH BO KNQ RN RO RDO le
oo NY DN UN fF WD NY K§ Do OBO DB ITI DH HA BB WY NY K&S CO

Case 4:18-cv-01044-HSG Document 240-1 Filed 07/30/19 Page 1 of 2

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe =) Case Number: 4:18-cv-01044-HSG-JCS
Chapter 7 trustee of the estate of TECHSHOP, )

INC., )
)
Plaintiff, ) DECLARATION OF JAMES PISTORINO
) IN SUPPORT OF TECHSHOP’S MOTION
vs. ) FOR PERMANENT INJUNCTION
)
DAN RASURE, et al. )
)
Defendants.

 

 

 

I, James Pistorino, declare:

1. I am a partner with the Parrish Law Offices (“Law Firm”). This Declaration is
filed in support of the TechShop’s Motion for a Permanent Injunction.

2. On July 23, 2019, using the Internet, I access the domain name
www.techshop2.com. That domain name forwarded to the domain name www.theshop.build.
Attached as Exhibit A is a true and correct copy of the web page appearing thereon on July 23,
2019.

3. Also on July 23, 2019, I accessed the Facebook group, “TheShop.build-
Makerspace” and the Attached as Exhibit B is a true and correct copy the associated web page.

4. Attached as Exhibit C is copy of the proposed Order/permanent injunction.

Page 1 of 2

 
oOo Oo ND A & WY NHN —

Ny NHN WH WN NH NY NY NY NO Fe FF Ee Fe EOE ESE ee le
eo NH UH FP WD NY FY FD OBO DB HT DH DH F&F WD NY KH S&S

 

 

Case 4:18-cv-01044-HSG Document 240-1 Filed 07/30/19 Page 2 of 2

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness I
would testify thereto.

Executed this 23 day of July, 2019 at Menlo Park, California.

Jo

“James Pistorino

Page 2 of 2

 
